DETAILED ACTION
This action is in response to the application filed 29 July 2020, claiming benefit back to 18 September 2012.
	Claims 21 – 40 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2020 has been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 16/542,070  filed on 15 August 2019, now U.S. Patent 10,769,563 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28 – 34 are not in one of the four statutory categories of invention.  Claim 28 recites “a computer program product” comprising computer-readable code that is capable of being executed when retrieved from a non-transitory medium.  As such, the claim is drawn to the “computer program product”, and not a ‘non-transitory medium’  The broadest reasonable interpretation of a claim drawn to a “computer program product” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a “computer program product”. In this instance, the specification provides no special definition with respect to the “computer usable medium” limiting the broadest reasonable interpretation to non-transitory media (see specification, para [0454] “A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which may be used to program a computer to perform any of the processes of the embodiments described herein”). As a result, claim X encompasses within their scope signals per se and is thus not statutory.  Claims 29-34 are dependent and claims and do not overcome the deficiency of their parent claim.  Thus, claims 28 – 34 are non-statutory. (See In re. Nuijten, 500 F.3rd 1346, 1356-57; and 	www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012_007692_precedential.pdf.)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clement (U.S. 2012/0066061), in view of Gradin (U.S. 2011/0137940). 

In respect to claim 21, Clement discloses a system comprising:
	a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause (see at least [0178]):
	obtaining lead information from a lead stored [as a database record in a database] (see at least [0100] As shown in the FIG. 1A example, system 100a comprises at least intermittently communicatingly couplable components including real estate business management system 101, network 102, and one or more of each of: user devices 103a-c, data acquisition points 105, external data sources 106 and data presentation nodes 107. (System 100a may also operate in conjunction with one or more additional static or reconfigurable networks, other connections or various network security mechanisms, e.g., as are generally indicated by network 102a and firewall} 08 respectively, in accordance with the requirements of a particular embodiment. System 100a also includes server 108 and system administration engine 109; see further [0130] Buyer or seller data may also include participant status information 222. In the present embodiment, KB controller 111b may store status information including at least three basic participant status types to which a participant may be advanced by a user: a lead, prospect or party to a deal).
	Gradin discloses a database record in a database (see at least  [0037] The "following" of a database record, as described in greater detail below, allows a user to track the progress of that record. Updates to the record, also referred to herein as changes, can occur and be noted on an information feed such as the record feed or the news feed of a user subscribed to the record; see further  [0073] As an example of storage, one tenant might be a company that employs a sales force where each salesperson uses system 16 to manage their sales process. Thus, a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process ( e.g., in tenant data storage 22).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the database record of  Gradin with the stored information in Clement. 
Thus, the simple combination of one known element with another producing a predictable result of storing information as records in a database,  renders the claim obvious. 
	
	Clement, as combined with Gradin, further discloses displaying the lead information on a display, the lead information being displayed among multiple sections (see at least [0155] FIG. 8, for example, illustrates how REM interface engine 111c responds to user selection of a "seller lead" by generating task timeline region 801a and deal timeline region 801b, and inserting, within each timeline region, workflow regions 802a and 802b respectively. REM interface engine further populates workflow regions 802a and 802b with interface components 803a and applicable data, if any, corresponding to the seller type and lead status, or further, to one or more particular sellers or properties) , the multiple sections comprising:
		a timeline showing related lead activities in chronological order (see at least [0155] FIG. 8, for example, illustrates how REM interface engine 111c responds to user selection of a "seller lead" by generating task timeline region 801a and deal timeline region 801b, and inserting, within each timeline region, workflow regions 802a and 802b respectively. REM interface engine further populates workflow regions 802a and 802b with interface components 803a and applicable data, if any, corresponding to the seller type and lead status, or further, to one or more particular sellers or properties., the lead activities comprising one or more of: a communication made to the lead, a communication received from the lead, a meeting associated with the lead, a post made about the lead, or a note added about the lead (see at least [0155]... REM interface engine further populates workflow regions 802a and 802b with interface components 803a and applicable data, if any, corresponding to the seller type and lead status, or further, to one or more particular sellers or properties. (In this example, the task timeline workflow regions include owner information, property information and mortgage information, while the deal timeline workflow regions include notes, tasks, documents and links. Interface components for workflow region 802a include portions of a data entry forn1 for accumulating basic seller lead related inforn1ation or "owner information" including identification of tl1e property, owner information, contact information and miscellaneous other information; REM interface engine 111c also populates deal timeline region. The selected document workspace region of deal timeline workspace regions 802b is populated as blank, since there is no document management associated with the user selection, at least at this point in managing the illustrated seller as a lead),
		work information identifying work assigned to a user in a dynamic sales environment, the work comprising following up on a communication associated with the lead and/or attending a meeting associated with the lead (see at least [0149] As shown in FIG. 3A, interface 300a comprises, in addition to the above-noted browser features 301a-b, visually presented interface components including main menu 302 and workspace 303-306. Main menu 302 provides a vertically stacked menu structure of menu options and sub-menu options (indicated by right facing arrows). Unlike conventional menus that are typically organized as encapsulated generic groupings tool functions, however, main menu 302 is organized according to managing real estate business, corresponding workflow and a third party participant type, here, sellers 331 and buyers 332. A further "team" menu 333 also provides, in a workflow based manner, for conducting tasks relating to managing a user team, and an "administration" menu 334 provides for conducting such administrative tasks as setting up an account for an organization or agents thereof on REM system 101, and entering users. All information entered via invocation of main menu 302 or further interaction with REM interface 300a, according to one embodiment, is stored by KB controller 111b in a REM KB, e.g. 112 or 200 of FIGS. 1A-18 and 2 respectively. (Administration information is, for example, stored as administration/tracking data, and so on, as was already discussed. Note that a "task" may generally include an assigned or otherwise assumed activity of initiating, conducting, completing or otherwise managing a deal , transaction or transaction aspect, which task may also include accumulating knowledge base data or parameters.)  , and
		relationship information providing a reminder and/or a notification about one or more items related to the lead (see at least [0161] ... Therefore, the user may also be presented with a persisted reminder as to such identification, even though the user may also browse workspace regions 2001b or workspace sub-regions 2001c other than form 2001d); and
	processing data indicating a user selection of one or more of the lead activities of the timeline, the processing of the data comprising: (see at least [0155] FIG. 8, for example, illustrates how REM interface engine 111c responds to user selection of a "seller lead" by generating task timeline region 801a and deal timeline region 801b, and inserting, within each timeline region, workflow regions 802a and 802b respectively. REM interface engine further populates workflow regions 802a and 802b with interface components 803a and applicable data, if any, corresponding to the seller type and lead status, or further, to one or more particular sellers or properties
		retrieving lead activity information from one or more database records, and displaying the lead activity information on the display (see at least [0161] Thus, for example, responsive to a user initiating an assumed a task of contacting a seller prospect (as evidenced by the addition of seller prospect tabs 2002c) regarding information not yet collected from the seller, REM interface engine 111c may present the user with the illustrated interface and with contact form 2001e automatically selected [i.e. retrieving lead activity information from one or more database records and displaying the lead activity information on the display]. The user may review deal or transaction data corresponding to which the seller corresponds in workspace regions 2002b or sub-regions 2002d before, during or following the call without affecting form 200le, which regions and sub-regions are coordinated with regions 2001b and sub-regions 2001c, and which regions and sub-regions are easily reviewable due to their timeline or workflow ordering. The seller's identification and other information also remains presented. Returning to FIG. 1A, REM interface engine 111c also persists selectable data, which engine 111c has automatically selected ( e.g., as a default) as including identification of the seller called by the user as the owner-occupier of the property and having the name Barbara Moore...)

In respect to claim 22, Clement combined with Gradin discloses the system of claim 21, wherein a meeting associated with the lead is selectable to cause display of details comprising of one or more of: a meeting title, a link to a database record associated with the meeting, a meeting description, a meeting location, a meeting start time, meeting participants, meeting attendees, a link to a list of attendees, or a map of a meeting location (see at least [0135] Deal history information 225 may, for example, include indicators or other accumulated information accumulated by or for use by the user that may relate to prior dealings with the participant by the user or others. Such information may vary widely and may, for example, include indicators, other data or parameters for the user/system 101 determining the participant's manner of dealing, mode of dealing or prior dealings. Manner of dealing may, for example, include objective or subjective assessment of absolute or conditional likeability, fairness , responsiveness, openness to alternatives, reaction or other response to general or particular time, event or other conditions, and so on. Mode of dealing may, for example, include telephone, email, instant messaging, fax, video, graphics, speech recognition/synthetic speech, messages, in person meetings, and so on; see further  [0158] REM interface engine 111c further adds workflow regions within such workflow region groups according to a workflow ordering with which a user will likely at least initially utilize each successive workflow region, e.g., an order in which seller information is typically more optimally obtained. While in tl1e present embodiment the workspace region, interface components and ordering thereof are predetennined (e.g., and stored in REM KB 112), it will be appreciated that other embodiments may also provide for imposing one or more component or data content/ordering variations according to user preferences, system 101 monitoring of actual use and determination therefrom of general, initial contact, type, use, location, meeting, call or other context, per session or other user workflow or workflow or other tendency, and so on or some combination. (See, for example, FIGS. 6-9, 18-26 and 28-40, which also illustrate exan1ples of interface components corresponding to each of the respective groups of workspace regions.).

In respect to claim 23, Clement combined with Gradin discloses the system of claim 21, the database system further configurable to cause: generating the work information based on work data stored in one or more of: a sales database, an email inbox, or a calendar ( [0122] Various embodiments may also provide for storing multiple types of user information, and may do so in accordance with integrated or separated constructs. One embodiment, for example, provides for storing various types of user information (e.g., real estate management, personal, other projects/tasks, and so on) as corresponding to a single integrated calendar or collection of notes, tasks, contacts, announcements, and so on. In this embodiment, KB controller 111b may automatically determine and associate with such data an information type; controller 111b may determine such type, for example, according to a context or condition at the time of entry or use (e.g., while handling a personal project)). 

In respect to claim 24, Clement combined with Gradin discloses the system of claim 21, the database system further configurable to cause: displaying a plurality of feed items associated with the lead, the feed items comprising one or more past feed items representing one or more past events and one or more future feed items representing one or more future events (see at least [0135] Deal history information 225 may, for example, include indicators or other accumulated information accumulated by or for use by the user that may relate to prior dealings with the participant by the user or others [i.e. past feed items representing one or more past events]; see further   [0122] Various embodiments may also provide for storing multiple types of user information, and may do so in accordance with integrated or separated constructs. One embodiment, for example, provides for storing various types of user information (e.g., real estate management, personal, other projects/tasks, and so on) as corresponding to a single integrated calendar or collection of notes, tasks, contacts, announcements, and so on).

In respect to claim 25, Clement combined with Gradin discloses the system of claim 24, wherein a feed item identifies one or more of: a task associated with the lead, a file associated with the lead, or a sale associated with the lead (see at least [0155] ... while the deal timeline workflow regions include notes, tasks, documents and links..).

26. (New) The system of claim 24, wherein a feed item identifies one or more of: a contact, an account, an opportunity, a report, a dashboard, an instant messenger, an email service, workability on a device, mobile access, private messaging, lead management, a mass email template, social media monitoring, role-based sharing, role-based security or storage (see at least [0122] Various embodiments may also provide for storing multiple types of user information, and may do so in accordance with integrated or separated constructs. One embodiment, for example, provides for storing various types of user information (e.g., real estate management, personal, other projects/tasks, and so on) as corresponding to a single integrated calendar or collection of notes, tasks, contacts, announcements, and so on).

In respect to claim 27, Clement combined with Gradin discloses the system of claim 21, wherein the lead information is displayed in a user interface configured to allow a user to select, view, add or change the timeline, the work information, and the relationship information (see at least [0123] User information 201 also includes deal, transaction and transaction aspect data 212, as well as parameters according to which such information may be generated, stored, retrieved, modified, manipulated or presented. As with user status/tracking data 211, KB controller 111b may store associations with such data including user selectable parameters ("transaction attributes")).  .

Claims 28 – 34 and 35 – 40 recite a computer program product and method performing the same steps as the system in claims 21 – 27, and are rejected using the same rationale. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Burtner et al. (U.S. 2008/0056071);
Ickman et al. (U.S. 2011/0021250);
Ramsey et al. (U.S. 2011/0283224);
Gradin et al. (U.S. 2012/0078981).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683